Citation Nr: 1713642	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  10-11 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent from April 24, 2008, to August 28, 2009, and in excess of 20 percent thereafter, for osteoarthritis of the left ankle.

2.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).

3.  Entitlement to service connection for an acquired psychiatric disorder, variously diagnosed to include bipolar disorder, posttraumatic stress disorder (PTSD), claustrophobia, agoraphobia, anxiety disorder, depression and a thought disorder.

(The issues of entitlement to service connection for a low back disorder, bilateral hip disorder, bilateral knee disorder, and entitlement to higher ratings for status-post spontaneous pneumothorax and related scars are the subjects of a separate decision.)


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney
ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from April 1981 to October 1986.

This matter came before the Board of Veterans' Appeals (Board) on appeal from January 2007 and March and December 2009 decisions of the Muskogee, Oklahoma, and Roanoke, Virginia, Regional Offices (RO). In a January 2010 decision, the Roanoke RO increased the Veteran's rating for his left ankle disability to 20 percent effective August 28, 2009. In August 2013, the Board remanded the appeal to the RO for additional action.

In August 2016, the Veteran reappointed counsel for record, as noted above.  

As discussed in the Board's remand, the Veteran's claim of service connection for PTSD is being reconsidered under 38 C.F.R. § 3.156(c) (2016). On this review, the Board has determined that the Veteran's descriptions as to the onset of his mental disorders and symptoms are encompassed in his general account of his claimed PTSD. Because the PTSD claim is being reconsidered on remand, all mental disorder diagnoses will be considered with a view towards establishing service connection. Clemons v. Shinseki, 23 Vet.App. 1 (2009) (observing that when determining the scope of a claim, the Board must consider the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim). 
  
In its August 2013 remand, the Board referred the issues of service connection for claims based on radiation and asbestos exposure, as well as a claim for an automobile allowance. These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2016). 

The issues of service connection for a mental disorder variously diagnosed is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  On July 14, 2016, prior to the promulgation of a decision in the appeal, the Veteran requested that the Board withdraw his appeal with respect to the issue of a rating in excess of 10 percent from April 24, 2008, to August 28, 2009, and in excess of 20 percent thereafter, for osteoarthritis of the left ankle.

2.  On July 14, 2016, prior to the promulgation of a decision in the appeal, the Veteran requested that the Board withdraw his appeal with respect to the issue of entitlement to a TDIU.


CONCLUSIONS OF LAW

1.  With respect to the issue of a rating in excess of 10 percent from April 24, 2008, to August 28, 2009, and in excess of 20 percent thereafter, for osteoarthritis of the left ankle, the criteria to withdraw the appeal have been met. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

2.  With respect to the issue of entitlement to a TDIU, the criteria to withdraw the appeal have been met. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2016). Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.

In a July 14, 2016 statement, the Veteran's representative wrote that the Veteran wished to withdraw his claims for an increased rating for his left ankle and for entitlement to a TDIU. 

 There remains no allegation of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review those issues, and they are dismissed.


ORDER

A rating in excess of 10 percent from April 24, 2008, to August 28, 2009, and in excess of 20 percent thereafter, for osteoarthritis of the left ankle is dismissed.

Entitlement to a TDIU is dismissed.


REMAND

Remand of the issue of service connection for an acquired psychiatric disorder variously diagnosed is required to ensure compliance with the Board's prior remand directives. The RO's compliance with the Board's remand instructions is neither optional nor discretionary. Stegall v. West, 11 Vet. App. 268 (1998). 

The case is REMANDED for the following action:

1. Contact the Veteran and his counsel and ask if the Veteran wishes to submit any further lay or medical information, not currently in VA's possession, in support of his claim that he has any mental disorder that may be linked to any incident of active service or to his presently service-connected disorders (arthritis of the left ankle, left foot and toe disorder, status post-spontaneous pneumothorax). Conduct any appropriate assistance towards obtaining this evidence. 

2. Schedule the Veteran for VA mental disorders examination, to be conducted by an appropriately-qualified mental health care physician. The examiner must respond as to whether the Veteran has any of the following disorders and if so, whether they were caused by any incident of military service: 

      a. bipolar disorder; 
      b. posttraumatic stress disorder (PTSD); 
      c. claustrophobia; 
      d. agoraphobia; 
      e. anxiety disorder; 
      f. depression, and; 
g. any other acquired mental disorder not specified. 

All indicated tests and studies should be accomplished and the findings reported in detail. 

Although the examiner must review all of the evidence contained in the VBMS file, his or her attention is called to the following:

a. The Veteran's service personnel records indicate the following assignments:

April to June 1981:  Basic training, Fort Knox, Kentucky;

June to September 1981: Military occupational specialty (MOS) training, Fort Gordon, Georgia;

      September to October 1981: Authorized leave; 

November 1981 to December 1982: 179th Military Intelligence Detachment, Fort Benning, Georgia; assigned as radio operator; with Airborne (parachute) training in August 1982;

January 1983 to July 1984:  138th Ordnance Company, attached for duty to Headquarters Detachment of the 558th  United States Army Artillery Group, (USAAG) stationed in Elefsis or Hellenikon, Greece (the latter installation operated by the U.S. Air Force). 

July 1984 to February 1985: Headquarters and Headquarters Company, 11th Engineer Battalion,  Fort Belvoir, Virginia; 

February 1985 to July 1985:  Company H, US Army Intelligence Center and School
      Fort Huachuca, Arizona (training) 



August 1985 to September 1985:  Company A, 313th Military Intelligence Battalion, Fort Bragg, North Carolina; assigned as counter-intelligence agent

October 1985 to October 1986:  Company B, 519th Military Intelligence Battalion, Fort Bragg, North Carolina; assigned as counter-intelligence agent

b. The Veteran's in-service medical and treatment records show no psychological complaints, symptoms, or diagnoses. The Veteran's in-service personnel records indicate that he completed all assigned training; was without disciplinary action; and was promoted in rank without apparent difficulty.

c. The Veteran's post-service medical treatments include the following:

December 2005 report from Chalsa M. Loo, P.D., psychological  evaluation and treatment records following a November 2005 motor vehicle accident, where the Veteran's vehicle was "rear-ended." Dr. Loo reported that since the November 2005 accident, the Veteran had sleep disorders, nightmares, flashbacks, and anxiety when he drove and when he was near the accident site; and hypervigilance when he was a passenger in another person's car and that he was more hypervigilant since the accident; and that he had symptoms of irritability and anger outbursts and lowered tolerance of others. 

Dr. Loo noted that the Veteran had reported that while on active military duty, the Veteran witnessed the death of a friend who was "cut in half by a hydraulics blade;" and other unspecific horrific events. 

April 2006 statement authored by Veteran, indicating Veteran witnessed decapitation of a "friend," whose first name was "John," but whose last name Veteran could not recall, nor date of incident, but when Veteran was assigned to 313th Military Intelligence Battalion (August to September 1985), and;

Veteran indicating that approximately one month following August to September 1985 incident, the Veteran reports another "friend," whose first name was "Tom," but whose last name Veteran could not recall, received sever spinal injuries in Panama and had to be air lifted out of the jungle. (The Veteran appears to be mistaken as to the time of this incident. Although the Veteran reported that at the time of this incident, he was assigned to the 558th Engineering Battalion, his military personnel records indicate that in July 1982, he completed a jungle expert warfare course in Panama. From January 1983 to July 1984, the Veteran was assigned to the 138th Ordnance Company, attached for duty to Headquarters Detachment of the 558th United States Army Artillery Group stationed in Greece); and

Veteran indicating that in September 1986, while Veteran was assigned to the 519th Military Intelligence Battalion, a friend named "Diane Devary" committed suicide when Veteran was on a field location.

May 2006 report from Chalsa M. Loo, P.D. who diagnosed the Veteran with PTSD, due to a motor vehicle accident which was "retriggering combat-related PTSD that had been in resolved(sic) prior to the [motor vehicle accident]. Dr. Loo also diagnosed the Veteran with a mild adjustment disorder with depressed mood which was related to a motor vehicle accident. 

June to October 2006 VA treatment records indicating treatment for PTSD, agarophobia, and depression. VBMS Entry 1/23/2007, p. 8-9, 28-30, 35-47, 49-52.

September 2006 Social Security Administration Psychiatric Review. VBMS Entry 10/16/2015, p. 95-107.

February and March 2007 VA treatment records. VBMS Entry 4/5/2007, p. 7-8, 10.

April 2007 written statement from the Veteran describing the history of his psychiatric disabilities and several in-service stressors; to include participation in "task force to discover vulnerabilities of national and state interests to terrorist attacks."

April 2007 informal claim for service connection where the Veteran provides extensive details about several in-service stressors.

April 2007 VA treatment record. VBMS Entry 5/31/2007, p. 5.

August 2007 VA treatment record. VBMS Entry 8/6/2007, p. 1.

March 2009 VA treatment records. VBMS Entry 4/6/2009, p. 13-16, 21-24.

May 2009 informal claims for service connection where the Veteran described the current nature of several of his psychiatric disabilities.

May 2009 VA treatment record. VBMS Entry 6/9/2009, p. 13-17.

June 2009 written statement from the Veteran where he described the current nature of several of his psychiatric disabilities.

June 2009 written statement from the Veteran's spouse describing the nature of the Veteran's psychiatric disabilities, as well as some history of in-service stressors as he has reported them to her.

April 2011 written statement from the Veteran where the Veteran discussed the current nature of his psychiatric disabilities.

March 2012 IRIS inquiry where the Veteran provided additional details about his claimed in-service stressors, namely the deaths of D.D. and M.B.

September 2012 written statement from the Veteran describing the in-service death of his friend at Fort Irwin, California.

November 2012 to May 2015 VA treatment records. VBMS Entry 4/1/2016, p. 47-49, 220-236, 245-254.

December 2012 DPRIS Response which corroborated the Veteran's report of a fellow service member being killed at Fort Irwin, California, in November 1982.

January to April 2013 VA treatment records. VBMS Entry 4/12/2016, p. 19-20, 622-627, 660-683.

Readjudicate the issue on appeal. If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


